Citation Nr: 0632604	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-04 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to January 17, 2002, 
for additional compensation for a dependent spouse.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that the veteran was entitled 
to additional compensation for his dependent spouse from 
January 17, 2002.  

In May 2003, the veteran testified at a Travel Board hearing 
before the undersigned.  In November 2003, the Board remanded 
this case.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  In an August 1986 rating decision, the veteran's combined 
disability rating was increased to 30 percent.  

2.  In an August 1986 letter, the veteran was notified that 
he might be entitled to additional compensation for 
dependents if he furnished additional information, to 
include, in pertinent part, a certified copy of his marriage 
certificate; however, this notice was sent to the wrong 
address.  

3.  In a March 1988 letter, VA again notified the veteran of 
the potential for additional compensation benefits for a 
dependent spouse and was informed that he must complete a VA 
Form 21-686c, Declaration of Marital Status and submit a 
certified copy of his marriage certificate to establish 
entitlement; this notice was sent to the correct address.  

4.  In March 1988, the veteran's wife completed the VA Form 
21-686c and submitted an uncertified copy of the marriage 
certificate.  

5.  In April 1988, the veteran was informed that VA needed a 
certified copy of the marriage certificate, but no response 
was received.  

6.  The veteran's March 1988 claim for additional 
compensation for a dependent spouse was abandoned.  

7.  In September 1994, there was a change in the law 
regarding requirements by VA for establishing marriage; 
specifically, a certified copy of a marriage certificate was 
no longer required and an uncertified copy was acceptable to 
establish dependency.  

8.  On January 17, 2002, a VA Form 21-686c was received from 
the veteran as well as a certified copy of his marriage 
certificate showing that he married his spouse in May 1986; 
this correspondence is accepted as a request for a new review 
of the veteran's claim for additional compensation benefits 
for a dependent spouse.  

9.  In February 2002, VA awarded the veteran additional 
compensation benefits for a dependent spouse, commencing 
February 1, 2002, the first day of the month following the 
effective date, which was the date of receipt of the new 
claim.  

10.  The veteran's new claim was reviewed at his request, 
more than one year after the effective date of a change in 
law in September 1994; the requirements for entitlement were 
not in effect at the time of the change in law and 
continuously remaining so, to the date of a current claim.  


CONCLUSION OF LAW

Entitlement to an effective date prior to January 17, 2002, 
for additional compensation for a dependent spouse is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.114, 3.158, 3. 204, 3.205, 3.400, 3.401 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in April 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in March 2006.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is prejudice to the claimant.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).

All pertinent records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In a January 1971 rating decision, service connection was 
granted for residuals of a shell fragment wound with muscle 
damage to Muscle Group II with a scar.  A 20 percent rating 
was assigned effective August 13, 1970.  The veteran was sent 
notice of this decision in February 1971.  

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.  At that time, the veteran was rated at less than 30 
percent disabled.  

In March 1986, according to a VA Form 3230, the veteran 
notified VA that he had moved and changed addresses.  

In an August 1986 rating decision, service connection was 
granted for post-traumatic stress disorder (PTSD) and a 10 
percent rating was assigned effective July 19, 1985.  The 
combined disability rating for the shell fragment wound and 
for PTSD was 30 percent.  In an August 1986 letter, the 
veteran was notified of this decision.  He was informed that 
he might be entitled to additional compensation for 
dependents if he furnished additional information, to 
include, in pertinent part, a certified copy of his marriage 
certificate.  The veteran was instructed to complete a VA 
Form 21-686c, Declaration of Marital Status, and a certified 
copy of his marriage certificate within one year from the 
date of the letter.  

In a March 1988 letter, VA again notified the veteran of the 
potential for additional compensation benefits for a 
dependent spouse.  The veteran was again instructed to 
complete a VA Form 21-686c, Declaration of Marital Status, 
and a certified copy of his marriage certificate.  

In March 1988, the veteran's wife completed the VA Form 21-
686c and submitted an uncertified copy of the marriage 
certificate.  

In response, in April 1988, the veteran was informed that VA 
needed a certified copy of the marriage certificate, but no 
response was received.  

The veteran did not reply to VA's March 1988 letter; rather, 
his wife replied.  She was not the proper claimant nor did 
she furnish a certified copy of the marriage certificate.  
The veteran did not reply to the April 1988 letter.  Thus, 
the veteran did not bring forth a claim.  Even assuming for 
the sake of argument that the March 1988 correspondence from 
the veteran's wife was accepted as a claim, once the veteran 
did not reply to VA's April 1988 letter, the claim was 
abandoned.  Where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of the 1-year 
period, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension or disability compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a).  

Thus, although there was an uncertified copy of the marriage 
certificate of record, at this point, there was no claim on 
the part of the veteran.  

On January 17, 2002, a VA Form 21-686c was received from the 
veteran as well as a certified copy of his marriage 
certificate showing that he married his spouse in May 1986.  
This correspondence is accepted as a request for a review of 
the veteran's claim for additional compensation benefits for 
a dependent spouse.

In February 2002, VA awarded the veteran additional 
compensation benefits for a dependent spouse, commencing 
February 1, 2002, the first day of the month following the 
effective date, which was the date of receipt of the new 
claim.  

The veteran maintains that the effective date for additional 
compensation benefits for a spouse should be retroactive to 
May 1986, when he married.  He states that he did not receive 
the August 1986 VA letter which initially notified him that 
he might be eligible for additional compensation benefits for 
a dependent spouse.  

At the outset, the veteran's initial notification in August 
1986 was not sent to the address of record.  However, the 
veteran was subsequently notified of potential eligibility at 
the correct address in March 1988.  The veteran's wife 
initiated action for a claim for additional benefits for a 
dependent spouse.  She was not the proper party to do so.  
The veteran did not submit a claim.  However, he was in fact 
sent a letter requesting additional supporting documentation 
to establish entitlement.  He did not do so.  As indicated 
above, the claim for additional compensation benefits for a 
dependent spouse was, at best, abandoned, but more accurately 
characterized as never filed.  

Thus, the veteran's current claim for additional compensation 
benefits for a dependent spouse represents a new claim.  
Assuming the claim was abandoned, as previously noted, 
following an abandoned claim, if the sought after benefits 
are finally established, compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).  In this case, that would be 
January 17, 2002.

Otherwise, whether this January 2002 correspondence was a new 
claim or a reopened claim, the laws and regulations regarding 
effective dates are as follows.  The effective date of an 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  The effective date of the award of any benefit or 
increase by reason of marriage or the birth/adoption of a 
child shall be the date of that event if proof is received by 
the Secretary within a year from the date of marriage, birth 
or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependant's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).

Again, under any of these provisions, the effective date 
would be the date of current claim, January 17, 2002, since 
the veteran did not respond to VA's request for information 
back in 1988.  

However, the Board must also consider if an earlier effective 
date may be assigned based on a finding that the criteria for 
establishing marriage has been liberalized since March 1988, 
when the veteran was properly sent notification.  

In March 1988, VA regulations required that the veteran 
submit a certified copy of his marriage certificate.  The 
veteran's wife had only furnished an uncertified copy.  Upon 
request of a certified copy, the veteran did not respond.  
Thus, although there was evidence in the claims file 
indicating that the veteran was married, the record only 
contained an uncertified photocopy of the marriage 
certificate.  This evidence, did not meet the evidentiary 
requirements set forth in 38 C.F.R. §§ 3.204 and 3.205, at 
that time.  Therefore, the RO requested that the veteran 
submit a certified copy of his marriage certificate which he 
did not furnish.  Thus, the veteran did not submit the 
required information to establish entitlement nor did he have 
any claim pending.  

In September 1994, there was a change in the law regarding 
requirements by VA for establishing marriage; specifically, a 
certified copy of a marriage certificate was no longer 
required and an uncertified copy was acceptable to establish 
dependency.  In addition, the veteran had to initially have a 
claim for additional compensation for a dependent spouse.

The provisions of 38 C.F.R. § 3.204 were changed.  The change 
provided that photocopies of documents necessary to establish 
birth, death, marriage, or relationship under the provisions 
of 38 C.F.R. §§ 3.205 through 3.215 were acceptable as 
evidence if VA is satisfied that the copies were genuine and 
free from alteration.  Otherwise, it was provided that VA may 
request a copy of the document certified over the signature 
and official seal of the person having custody of such 
record.  See 38 C.F.R. § 3.204(b), as amended at 59 Fed. Reg. 
46338 (1994).  Application of the changed criteria in 38 
C.F.R. § 3.204 permitted acceptance of an uncertified copy of 
the marriage certificate, and, thus, establish dependency.  

VA's effective date law and regulations provide that if the 
payment of additional compensation is due to a change in the 
law or an administrative issue, the effective date of the 
increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  If a claim is reviewed at the 
claimant's request more than a year after the effective date 
of the law, benefits may be authorized for one year prior to 
the date of receipt of the request.  38 C.F.R. § 3.114(a)(3).  

The January 17, 2002 correspondence represents a claim for 
additional compensation for a dependent spouse.  Prior to 
that time, the veteran did not submit a claim for these 
benefits.  His wife submitted a claim.  As noted, even 
assuming that her correspondence was accepted as the 
veteran's claim, that claim was abandoned and there was no 
subsequent claim thereafter.  In 1994, the regulations 
changed.  When they changed, there was evidence that the 
veteran was married, however, there was no claim.  In order 
to establish entitlement, the veteran needed both a claim and 
evidence of marriage.  Thus, entitlement was not shown then.  

When the veteran's new claim was received on January 17, 
2002, it was determined that since the veteran had been 
married since 1986 to the same woman, he was entitled to 
additional compensation benefits.  The RO assigned the 
effective date of January 17, 2002, which was the date of the 
new claim.  

In applying the effective date law and regulation pertaining 
to change in the law or an administrative issue, the proper 
effective date is still February 1, 2002.  The effective date 
may not be authorized for one year prior to the date of 
receipt of the veteran's request on January 17, 2002 because 
the veteran had no prior claim, one of the requirements for 
entitlement.  The veteran's new claim was reviewed at his 
request, more than one year after the effective date of a 
change in law in September 1994 and the requirements for 
entitlement were not in effect at the time of the change in 
law and continuously remaining so, to the date of a current 
claim.

Entitlement to an effective date prior to January 17, 2002, 
for additional compensation for a dependent spouse is not 
warranted.


ORDER

Entitlement to an effective date prior to January 17, 2002, 
for additional compensation for a dependent spouse is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


